 ST. JOSEPH'SCOLLEGETrustee of St. Joseph's Collegeand,TheFaculty As-sociation of St.Joseph's College,Maine Teach-er'sAssociation and National Education Asso-ciation.Case 1-RC-172625 November 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 1 June 1981 the Acting Regional DirectorforRegion 1 issued a Decision and Direction ofElection in the above-entitled proceeding, ' attachedhereto in relevant part, in which he asserted juris-diction over the College. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tionsBoardRules andRegulations, the 'Employerfiled a timely request for review of the Acting Re-gionalDirector'sdecision,contending that theActing Regional Director had erredin asserting ju-risdiction over the College. The Employer assertsthat the Board lacks jurisdiction over the Collegebecause itis church-operated within the meaning ofthe Supreme Court's decisioninNLRB. v. CatholicBishop of Chicago."By mailgramdated 17 July 1981 the Boardgranted the Employer's requestfor review. BoththeEmployer and the Petitioner filed briefs onreview.The National Labor Relations Board has delegat-ed its authority in this 'proceeding to a three-member panel.The Board has considered the entire record inthis caseand makesthe following findings.1.St. Joseph's College is a 4-year liberal arts col-lege inStandish,Maine.2 The College was foundedby the Sisters of Mercy of Maine (the Order) in1912. The Order provided the initial funds for theestablishment of the College, and continues tomaintain a financialinterest in the College in theform of low-interest and interest-free loans. Theseloans have taken the form of cash advances forworking capital and of deferred payment on a por-tion of theSisters'salaries.3When necessary, the1 440 US 490.(1979).2The Employer annually receives gross revenues in excess of $1 nnl-lion and annually receives,at itsMaine campus,goods and materialsvalued in excess of $10,000 from points located outside the State ofMaine.The Employeralso operates an external degree program out of afacility in Roanoke, Virginia, which is not at issue here.$Under the deferred payment arrangement, the fair market value ofthe Sisters'services is computed.Forty percent of this salary figure ispaid directly to the Order The fair market value of what is owed to theCollege for the Sisters'room and board is then subtracted from the re-mainder of the salary figure. The difference is recorded as a deferred li-ability of the College A debt of between$100,000 and$115,000 is in-curred annually from this arrangement.65annual payments on,these loans have been extendedby the Order. The current indebtedness of the Col-lege to the Order is approximately $1,765,000. Ac-cording to the Bursar General of the Order and thepresident of the College, the College could not sur-vive without the financial support of the Order.The College is headed by'a seven-member boardof trustees. The board of trustees has the final au-thority on matters pertaining to the College, al-though the day-to-day operation of the College isleft to the board of governors.The College's constitution provides that theMother General of the Sisters of Mercy and herduly selected councilors and their successors inoffice shall constitute the trustees of the Corpora-tion. The College's bylaws provide that, the MotherGeneral of the Sisters of Mercy shall be the chair-man of the board of trustees, the Assistant Generalof the Sisters of Mercy shall be the vice chairmanof the board of trustees, and the treasurer and thesecretary of the board of trustees shall be Sisters ofMercy. There are no other provisions in the consti-tution and bylaws governing the appointment oftrustees. The -Mother General testified without con-tradiction that the College's governing documentsand procedure require that all of the trustees mustbe members of the Sisters of Mercy.4 At present,all seven trustees are Order members.Under the constitution, the board of trustees hasthe sole and final right to control and direct the in-vestmentof all college funds, encumber' the corpo-rate assetsby borrowing in excess of $450,000, al-ienate corporatereal estateor buildings, approveany expansionplans,include on the board of gov-ernors, the faculty, or the administration o,r theCollege any member of the Sisters of Mercy "pro-fessionally and apostolically suited," and appointand remove the College president and themembersof the board of governors. The trustees own theassets ofthe College, and if the College' closes, theassetswillrevert to other, programs conductedunder theauspicesof, the Order.The Mother General testified that the Sisters ofMercy have18 nuns' "assigned" to the College inadministrative or teaching positions. The dean ofthe college, the treasurer of the College, the direc-tor of development, the assistant dean of the col-lege,the executive secretary to the', president, theassistantto registrar, and one-half of the depart-ment chairmen are Sisters of Mercy. The dean ofthe College, the treasurer, and the director of de-velopment are the highest-ranking administrators4 Based' on this uncontradicted testimony,we decline to accept theActingRegional Director'smere assertion,that the trustees are not re-quired to be membersof the Order282 NLRB No. 9 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the president. The dean evaluates faculty andapprovescourses andthe director of developmentis responsible for media relations and fundraising.The treasurer is also the Bursar General of theOrder, who testified that she has "overall supervi-sion of the finances of St. Joseph's College." TheMother General testified that one of the trusteeshas been appointed as her liaison to the presidenton his academicadvisorycommitteeand reports totheMother General and the trustees anything shebelieves is of concern to the trustees.The trustees prepared a list of criteria for thescreeningcommittee, to followin selectingthe cur-rent president. The list required that the presidentbe,a practicing Catholic, have a valid marriage, bepro Church,religion,and the Mission of St. Jo-seph's College, and to accept and support the ob-jectives of the "sponsoring body.",According to the College's constitution, theboard of governors must consist of between 24 and36 members,no less thanone-third of which mustbe members of the Order. At the time of the hear-ing, there were 34 persons on the board of gover-nors, ,11 of whom were members of the Order and3 of whom were priests., The governors exercise allpowers of the Corporation not reserved to thetrustees.According to the bylaws, the governorsmust establish basic policies which are consistentwith the Roman Catholic religion and the purposesof the College. The Bishop of Portland has onerepresentative on the board of governors, whoseresponsibilityis to insurethat the College, in itsteachings,does not contradict the teachings of theCatholic Church with respect to faith andmorals.According to the chairman of the board of trustees,if the Bishop finds such a contradiction, he cantake appropriate action, including asking for thedischarge of the faculty member involved and/ormaking a determinationas to which books shall beused by the College. There is no evidence, howev-er, that the Bishop has ever exercised this power.The 43 facultymembers atthe College include10 Sistersand 1 priest. Although faculty membersare not expected to teach religious dogma, since1981 new faculty, have been requiredto sign aletterwhichstates, inpart, that the faculty member"considers it a part of his duty-to promote the ob-jectives and goals of the founders and, continuingsponsors of the College . . . the Sisters of MercyofMaine."In its,faculty handbook, the Collegestates that it subscribes to the 1940Statement Con-cerning Academic Freedomas adopted by the Amer-ican Association of University Professors.5Withinthat same section of the handbook, however, itstates that the faculty is prohibited from knowinglyattempting to "inculcate ideas contrary to the offi-cial position of the Pope with the Bishops in mat-ters of Faith and Morals." Although there is noevidence of any faculty discharges for any reason,the president of the College testified that facultycould and would be dismissed if their personal liveswere not in harmony with the teachings of theCatholic Church or if they advocated ideas, in orout of the classroom, which were contrary toCatholic beliefs.The College advertises itself as "the CatholicCollege" of Maine, and 80 percent of the studentsare Roman Catholics. There are various religiousobjects, such as 'crucifixes, statues, and grottoswhich would tend to identifyit as aRoman Catho-licCollege.Mass is offered twice a day but attend-ance is voluntary. Each student who attends theCollege is required to take 6 semester hours (i.e.,two courses) of religious studies. For the studentswho are Catholic, this requirement must be satis-fied by taking religion courses concerning Catholi-cism.According to the College catalogue, the school"aims primarily at the intellectual development ofits students through the disciplines of the human-ities and the sciences." The manner in which eachdiscipline at the College is taught is comparable tothat at "secular" colleges. Both the chairman of theboard of trustees and the College president testi-fied, however, that the College's mission is inextri-cably interwoven with the indisputablyreligiousmission ofthe Order.2.The Petitioner seeks to represent the full-timefaculty employed at the College, excluding thosepersons who are members of a religious order. TheActing Regional Director, applying the Board's de-cisions inBarber-ScotiaCollege 6andCollege ofNotre Dame,7found that the Board was not pre-cluded from asserting jurisdiction over the Em-ployer becauseCatholic Bishopdoes not apply, toinstitutions of higherlearning.He further foundthat the Board's assertion of jurisdiction herein wasproper since the College is not church-operatedwithin the meaning ofCatholic Bishopand there-fore there exists no risk of entanglement betweenchurch and State.The Employer contends that the Board lacks ju-risdiction over the College because the school isoperated by and financially dependent on theOrder, that, it exists in part for a religious purpose,and that the nature of the College is likely to in-5TheStatementConcerningAcademic Freedomis neither set forth nor6 245 NLRB 406 (1979).described in the record.7 245 NLRB 386 (1979). ST. JOSEPH'S COLLEGEvolve impermissible Board inquiries into religiousand political beliefs. Each of these characteristics,the Employer argues, brings the College within thedescription of "church-operated" schools as de-fined inCatholic Bishop.The Employer urges thatin light of the facts in the present case, the Boardshould reevaluate its fording articulated inBarber-ScotiaandCollege of Notre DamethatCatholicBishopapplies only to parochial elementary andsecondary schools.The Petitionermaintains that the holding inCatholic Bishopdoes not preclude the assertion ofjurisdiction here because the Supreme Court didnot find that religiously affiliated colleges and uni-versities are excluded from the coverage of theAct. In the alternative, the Petitioner argues thateven ifCatholic Bishopwere found to apply to in-stitutions of higher learning, the College is not suf-ficientlychurch-operated towarrant exclusionfrom the Act's coverage. For the reasons below,we find merit in the Employer's contentions.3.At issue inCatholic Bishopwas whether theBoard had properly asserted jurisdiction over thelay faculty at two groups of Roman Catholic highschools. One group of schools was operated by theCatholic Bishop of Chicago and the other by Dio-cese of Fort Wayne-South Bend, Inc. All theschools offered essentially the same college prepar-atory curriculum as public secondary schools, butalso required religious training. The Board assertedjurisdiction over the schools based on the fact thatthey were not "completely religious" institutions,butmerely "religiously associated." The schoolschallenged the Board's assertion of jurisdiction onboth statutory and constitutional grounds, arguingthat as church-affiliated institutions, they did notfallwithin the Board's discretionary jurisdictionalcriteria and that the first amendment's freedom ofreligion clause precluded the assertion of jurisdic-tion.The Court recognized the potential firstamendment problems that would be raised if theBoard were to assert jurisdiction over a religiousinstitution,but determined that the constitutionalissues need not be addressed, since the Court foundthese schools to be "church-operated" and deter-mined that Congress never intended the Board tohave jurisdiction over teachers in such church-op-erated schools.InBarber-Scotia College,the Board was present-ed with the issue of whether it was precluded fromasserting jurisdiction over a 4-year liberal arts col-legewhich had ties to the United PresbyterianChurch.. The employer argued that since the col-lege w,as controlled by the church, it was church-operated within the meaning ofCatholic Bishopandtherefore outside of the Board's jurisdiction. The67Board, however, determined that it was not pre-cluded fromassertingjurisdiction over the collegebecauseCatholic Bishopapplied only to parochialelementary and secondary schools and did notapply to institutions of higherlearning.The distinc-tion drawn by the Board between institutions ofhigher learning and secondary or primary schoolswas based on the Supreme Court's recognition inTilton Y. Richardson8that college studentsare lessimpressionable and less susceptible to religious in-doctrination than their younger counterparts, thatthe inherent discipline of college coursesminimizesthe possibility of religious influence, and that ahigh degree of academic freedom oftenexists atchurch-operated universities and colleges.Having determined that its assertion of jurisdic-tion over the college was not precluded byCatho-licBishop,the Board made a further finding thattheCollegewas not church-operated within themeaning ofCatholic Bishop,and therefore did notraise the constitutional difficulties of entanglementbetween church and State envisioned by the, Court.In this regard, the Board specifically noted that,unlike parochial primary or secondary schools, thecollege was primarily concerned- with providing aseculareducation and ' not withinculcating a par-ticular set of religious values.Similarly, inCollege of Notre Dame,issued thesamedayas Barber-Scotia,the Board held that ithad jurisdiction over a private, nonprofit college,because the college was not church-operated ascontemplated byCatholic Bishop.The college wasoperated by an independent board of trustees, andneither the founding Order of Sisters nor theCatholic Church exercised any administrative, fi-nancial,or other secular control over the school.Thus, the Board concluded, the college was not ex-cluded' from the Board's jurisdiction, nor would theassertionof jurisdiction 'raise the constitutionalissue of impermissible entanglement between reli-gion and government.Since theissuanceofBarber-ScotiaandCollege ofNotre' Dame,the Board has continued to assert ju-risdiction over religiously affiliated colleges basedin part on the conclusion thatCatholic Bishopdoesnot apply to colleges.9 After careful consideration,we are' now of the opinion that the SupremeCourt's holding inCatholic Bishopis not limited toparochial elementary and secondary schools, butrather applies to all schools regardless of the levelof education provided. There is no language ins 403 U.S. 672 (1971)SeeThiel College,261 NLRB 580 (1982); LewisUniversity,265 NLRB1239 (1982). The Board in those cases,as inBarber-Scotia,also held thatthe colleges were not church-operated within themeaning ofCatholicBishop. 68DECISIONSOF NATIONAL LABOR RELATIONS BOARDCatholic Bishoplimiting the Court's holding to pa-rochial elementary and secondary schools.Wecannot conclude based on generalizations about thedifference between secondary and postsecondaryeducation that Board jurisdiction over a postsec-ondary school can never pose the risk to firstamendment freedom foreseen by the Court inCatholic Bishop.Rather, we find that we can moreproperly accommodate first amendment concernsby considering the application ofCatholic Bishoptoall educational institutions on a case-by-case basis.Accordingly, to the extent thatBarber-Scotiaandsimilar casesstand for the, proposition thatCatholicBishopdoes not apply to colleges and universities,they are overruled.The instantcase illustratesthe need for this moreexpansive reading ofCatholic Bishop.St. Joseph'sCollege exhibits many characteristics of a schoolwhich is truly church-operated within the meaningofCatholic Bishop.It is financially dependent onthe Order, to the extent that if the Order withdrewits support, the College would close. The Orderalso exercises considerable administrative controlover the College by virtue of the fact that all themembers of the board of trustees must be membersof the Order, and the leadership of the Order ismirrored in the leadership of the board, TheBishop of Portland alsopossessesa significantdegree of control over the College, both by virtueof his representative on the board of governors,who is responsible for insuring that the Collegedoes not contradict the teachings of the CatholicChurch, and in his ability to remove faculty mem-bers if their conduct is not in harmony with Catho-licbeliefs or to determine what books are to beused in the classroom. The pervasiveness of theOrder's influence on the teaching of the College,even as to subjects commonly viewed as secular, isalso apparent in certain requirements imposed onthe faculty. New faculty members are required tosign a letter of employment in which they agreethat it is part of their duties "topromotethe objec-tives and goals" of the Order (emphasis added). Inaddition, all faculty members are prohibited fromknowingly inculcating ideas which are contrary tothe position of the Catholic Church on matters offaith and morals.Based on these facts, we find that the Board's as-sertion of jurisdiction here "presents a significantrisk that the First Amendment will be infringed."Catholic Bishop,440 U.S. at 502. We particularlyfind that the College's requirement that facultymembers conform to Catholic doctrine and agreeon hire "to promote the,objectives and goals .. .of theSistersof Mercy of Maine," not merely theobjectives and goals of the College itself, wouldnecessarily involve the Board in an "inquiry intothe good faith of a position asserted by the clergy-administrators" in the resolution of common unfairlabor practices involving discipine or discharge, aresultclearlydisapproved of by the Court inCatholic Bishop,440 U.S. at 502. In the presentcase, resolution of an unfair labor practice chargefiled by a teacher alleging discharge for union ac-tivitywould require the Board to assess the goodfaith of a clergy administrator who insisted that theteacherwas terminated for failing to promote aparticular tenet of the Order or conform to Catho-lic teachings. In our view, in such a circumstancethe "very process of inquiry" by the Board wouldpresent a substantial likelihood that rights guaran-teed by the religion clauses may be impinged.Catholic Bishop,supra, 440 U.S. at 502. Nothing inthe NLRA requires us to assert jurisdiction in suchcase,Catholic, Bishop,440 U. S. at 505, and we, inour discretion, decline to accept the risk of in-fringement that is thus apparent.I0 Accordingly,we shall dismiss the petition.ORDERThe petitionis dismissed.10We emphasize that we are not finding thatCatholicBishop will pre-clude the assertion of jurisdiction over every religiously affiliated collegeor university.We recognize,aswe did inBarber-Scotiaand subsequentcases, that significant differences exist between colleges and universitieson the one hand, and secondary and primary schools on the other. Thesedifferences will be one of the factors which we consider when evaluatingthe pervasiveness of a school's religious orientation in this regard, theBoard will consider,on a case-by-case basis, all aspects of a religiousschool's organization and function that may be relevant to "the inquirywhether the exercise of the Board's jurisdiction presents a significant riskthat the First Amendment will be infringed."Catholic Bishop,440 U.S at502.In reaching our conclusion in this case we have carefully consideredUniversidad Central de Bayamon v. NLRB,793 F.2d 383 (1st Cir. 1986)In this regard we note that the factsin Bayamonare not before us todayand we make no comment therefore on the outcome of that caseAPPENDIXDECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before a hearing officer of the National LaborRelations Board (hereinafter the Board).Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its authority in_ this proceedingto the undersigned.Upon the entire record in this proceeding, the under-signed finds:1.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2.The Employer contends that it is a religious institu-tion and thus not subject to the Board's jurisdiction. -The Employer operates a 4-year liberal arts college inStandish,Maine. The college was founded in 1912 by the ST. JOSEPH'SCOLLEGE69Sisters of Mercy of Main (hereinafter the Order). TheOrder provided the initial funds for the establishment ofthe College. In addition to the operation of the Collegein Standish, the Employer, in conjunction wth a privateprofitmaking corporation (St. Joseph's Services, Inc.),operatesan externaldegree program out of a facility lo-cated in Roanoke, Virginia.3 According to the Collegecatalog, the external degree program ".. . is under theabsolute control, jurisdictionand direction of the Aca-demicDean of St. Joseph's College at the Mainecampus."The Employer annually receivesgross revenues inexcess of $1,000,000 and annually receives, at its Mainecampus, goods and materials valued in excess of $10,000directly from points located outside the State of Maine.The Employer's organizational structure includes, atthe top, a Board of Trustees. At present, there are seventrustees and all seven are members of the Order. TheEmployer's corporate By-laws require that the MotherGeneral of the Order shall be the Chairman of ,the Boardof Trustees. The By-lawsalsorequire that the AssistantGeneral of the Order shall be the Vice Chairman of theCorporation and that sisters also fill the positions ofTreasurer and Secretary-Clerk of the Corporation. Whilethere was testimony at the hearing, and an assertion bythe Employer in its brief, thatall trustees'were requiredto be members of the Order, no such requirement ap-pears in the Constitution or By-laws of the Corporation.The Employer concedes in its brief that the Employer is"formally distinct" from the Order. While the Employerassertsin itsbrief that the Employer "is actually a sub-division within the Order," the record contained no fac-tual basis for this assertion apart from what has been setforth above.According to the Constitution of the Corporation,"The functions, business and government of the Corpora-tion shall be directed by a Board of Governors ... "The Constitution, however, provides that the Trusteesshall have the sole and final right to perform severalfunctions including the right to control and direct the in-vestment of all funds, incumber the corporate assets byany borrowings in excess of $450,0004 alter or amend, orin any way change the purposes of the Corporation; ap-prove any expansion plans and appoint or remove thePresident and the members of the Board of Governors.In addition, the Constitution gives the Trustees the rightto "generally include on the Board of Governors, thefaculty or administration of the Corporation those mem-bers of the Congregation of the Sisters of Mercy of Port-land,Maine professionally and apostolically prepared forroles in those fields."With respect to the Trustees' actual involvement in theoperation of the College, there was testimony that theTrustees made the decision not to recognize the Petition-er as the collectivebargainingagent for the faculty, thatthe Trustees made the ultimate decision against parietals3There are approximately 20-25 facultymembers located in Roanoke,but neither party contends that they should be included in the unit foundappropriate herein4The effect of this restriction is that there can be no major construc-tion without trustee approvaland-that the Trustees-have overruled the Board of Gov-ernors with respect to the granting of honorary degrees.Two of the seven Trustees are also faculty membersand thus reside on campus and one of these Trustees alsoserves on the President's Academic Advisory Committeeand actsas a liaisonbetween the Chairman of the Boardof Trustees and the President of the College.According to the Constitution, the Board of Gover-nors must consist of between-24 and 36 members, no lessthan one-third of which mustbe membersof the Order.According to the present Collegecatalog,there are 34members of the Board of Governors including 111 whoare also members of the Order. The catalog also revealsthat three members of the Board of Governors arepriests.The President of the College, who is a layman, isanex officiomember of the Board of Governors. Therewas testimony that from at least 1969 to 1979 there wasalways a lay majority on the Board of Governors.According to the Constitution, the Board of Gover-nors exercises all powers of the Corporation not reservedto the Trustees. The Board of Governors is thus respon-sible for the curriculum. The Board of Governors must,according to the By-laws, establish basic-policies whichare consistent with the Roman Catholic religion and thepurposes of the College. The President is directly re-sponsible to the Board of Governors.' The President ap-points all faculty members, sets their rank, fixes their sal-aries and,whenever necessary, orders their dismissal.The Dean of the College, who reports to the President,evaluates all faculty members,assignsteachersto classesand approves all course offerings. The Treasurer, whoalso reports to the President, is responsible for the prepa-ration of the budget. The Dean and the Treasurer areboth members of the Orderas arethe Vice President,Director of Development, Registrar and other membersof the administration.The Trustees own the assets of the College. If the Col-lege closed, all of theassetswould be diverted to relatedcharitable and educational programs conducted underthe auspices of the Order.The College receives no operating funds from theCatholic Church other than donations made in connec-tion with the College's fund drive. Apart from loans, theCollege does not currently receive, any funds from theOrder. The aforementionedloanshave taken the form ofdirect cash advances as well as deferredsisters' salaries.Deferred sisters' salaries represent the fair market valueof the services provided to the College by varioussisters,minus,(a) 40% of the fair market value (which is paiddirectly to the Order), and (b) the fair market value ofthe room -and board 'provided by the College to thesesame sisters.The current indebtedness of the College to the Orderisapproximately $1,765,000. The Order has given theCollege extensions of time to pay, back certain of the out-standing loans. In addition, most of the aforementionedloans do not carry an interest charge and, with respect totheremainder, the interest is 3%.Approximately$708,000 of the total indebtedness is secured by a firstand second mortgage. In the opinion of Bursar Generalof the Order and the President of the College, the Col- 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDlege could not survive without the "financial support" ofthe Order.The College has receivedloansand grants from thefederal governmentaswell asgrants from the State ofMaine. In addition, the College participates in a varietyof state andfederal financialaid programswhich provideeither grants or loans to students and also participates inthe federally sponsored Federal CollegeWork StudyProgram. According to the President,a "largenumber"of students receive financial assistance through the afore-mentioned programs.TheMaine campus is located within the RomanCatholicDiocese of Portland. The Bishop of Portlandhas one representative on the Board of Governors. TheBishop has the responsibility to insure that the College,in its teaching, does not contradict the teaching of theCatholic Church with respect to faith and morals. Ac-cording to the Chairman of the Board of Trustees, if theBishop finds such a contradiction he can ask for the dis-charge of the faculty member involved and/or make adetermination as to which books or manuals shall beused by the College. There was, however, no evidencethat the Bishop has actually ever requested the dischargeof a faculty member and the Chairman of the Board ofTrustees testified that, in her experience, the Bishop hasnevermandated that a particular book be used oncampus. In addition to the above, the Bishop, or hisAuxiliary, preside at commencement. While the presentchaplainwas appointed by the Bishop, this has notalways been the case.According to the College catalog, there are approxi-mately 43 faculty members at the Maine campus includ-ing ten sisters and one priest. In the external degree pro-gram there are approximately 31 faculty members includ-ing three priests. It would appear that faculty membersare hired without regard to their religious preference.The mission of the Collegeas expressedby the Boardof Trustees is:... to enable the students to develop their poten-tial for learning, to obtain through the liberal arts afull appreciation of their capacity to experience forthemselves and to facilitate others to experiencetrue happiness, and to ready themselves to workwith their fellow man for truth,-justice, and peace.According to the College catalog, the College "aims pri-marily at the intellectual development of its studentsthrough the disciplines of the humanities and the sci-ences." There was no evidence that the College existsfor the purpose of propagating the Roman CatholicFaith.At the Maine campus, the College offers bachelors de-grees in biology, English, French, history, sociology,mathematics,natural sciences, elementary education,business administration,accounting,management, andnursing.Minors are offered in all of the above areas andalso from time to time in philosophy and Pyschology.Although courses are offered in Religious Studies, nomajor or minor is available in this discipline.Each student at the Maine campus must complete 128semester hours. All students at the Maine campus are re-quired to take six semester hours (i.e. two courses) ofReligious Studies. Catholic students are required to satis-fy their Religious Studies requirement by taking Catholicreligion courses which were defined as ones that containRoman Catholic content.Each discipline taught at the College is respected andtaught according to the rules and expectations of thatfield.The Chairman of the Board of Trustees testifiedthat she would expect the liberal arts education at theCollege to be comparable to the education given at "sec-ular" colleges.Faculty members at the Maine campus are not expect-ed to teach religious dogma. The extent to which theRoman Catholic viewpoint is introduced into the variouscourses depends on the individual faculty member in-volved.According to the Chairman of the Board ofTrustees ". . . if the professor is aware of the Catholicteaching it would quite possibly be presented."While the College subscribes to the 1940StatementConcerningAcademicFreedomasadoptedby theA.A.U.P., the faculty is prohibited from knowingly at-tempting to ". . . inculcate ideas contrary to the officialposition of the Pope with the Bishops in matters of Faithand Morals." TheAdministration and Faculty Handbookstates that "inculcate" ". . . shall mean to impress uponthe mind by insistent urging and frequent repetition."The external degree program offers a Bachelor of Sci-ence in Professional Arts. This program consists primari-ly of home study. The students are sent modules throughthe mail and communicate with the faculty by phone,through the mail and by the use of cassette tapes. Thereare no mandatory religion courses for students in the ex-ternal degree program. Some of the study modules forthe students in the external degree program are preparedby faculty at the Maine campus. Students in the externaldegree program are required to attend one' three-weeksession on the Maine campus and a few of the regularfull-timefaculty at theMaine campus teach in thissummer program. When members of the Maine facultyparticipate in the summer program or prepare modules,they do so voluntarily and pursuant to a contract whichisseparate and apart from the contract which coverstheir regular teaching duties.There are approximately 480 students on the Mainecampus and about 3000 in the external degree program.All students are admitted without regard to their reli-gion.Approximately 80% of the students on the Mainecampus are Catholic. Most of the students on the Mainecampus are under 24, whereas 90% of the students in theexternal degree program are over 24 years of age.The Employer advertises itself as the "Catholic Col-lege" of Maine and there are various religious objectssuch as crucifixes, statues and grottos to saints, on theMaine campus which would tend to identify it as aRoman Catholic College. The Collegecalendar, apartfrom Christmas and Easter, contains one Catholic holi-day.Massesare offered twice a day at theMaine campusbut attendance by students is voluntary.In support of its claim that the Board does not havejurisdiction in the instant case, the Employer cites therecent decisionof theSupremeCourt inNLRB v. The ST. JOSEPH'SCOLLEGE71Catholic Bishop of Chicago et al.,440, U.S. 490 ,(1979)The Board however,in assertingjurisdiction over achurch-related college, has held that"... Catholic Bishopappliesonly to parochial elementary and secondaryschools."Barber-ScotiaCollege,Inc.,245NLRB 406(1979).-InCollege of Notre Dame,245NLRB 386 (1979),which was decided on the same day asBarber-Scotia,theBoard asserted jurisdiction over another church-relatedcollege based on findings that it was not church-operatedand that it existed for a secular purpose and not in orderto propagate the Roman Catholic Faith.It is clear that the manner in which St. Joseph's Col-lege is operated is distinguishable from themanner inwhich parochial schools are operated. The fact that aprimarily lay Board of Governors has substantial author-ity to direct the operation of the College and that a layPresident is responsible for its day-to-day operation aswell as the fact that operating funds are not primarilyprovided by the diocese or the Order lead me to con-clude that St. Joseph's College is not church-operated inthe manner of parochial schools and thus thatCatholicBishopis clearly distinguishable.Moreimportant than the issue of whether St. Joseph'sCollege is church-operated, is the fact that it exists for asecular and nota religiouspurpose.5 InCatholic Bishopthe Supreme Court was concerned over the constitution-al issues inherent in the Board's assertion of jurisdictionover schools which existed for the purpose of propagat-,ing the Roman Catholic Faith. Despite its relationship tothe Order and therefore the Roman Catholic Church, itisclear from the record that St. Joseph's College is notsuch a school. The fact that St. Joseph's College existsfor a secular purpose, warrants the assertion of jurisdic-tion by the Board even if it were to be found that theCollege was church-operated. Thus, inThe First Churchof Christ, Scientist in Boston,Massachusetts,194 NLRB1006 (1972), the Board asserted jurisdiction over church-operated enterprises in view of the fact that the enter-prises (publishing and real estate) were commercial andnot religious in nature. See alsoThe First CongregationalChurch of Los Angeles,_189 NLRB 911 (1971) involvingthe operation of a cemetery.'The Employer contends that the Board's assertion ofjurisdiction over the Employer would present significantquestions arising out of the guarantees of the FirstAmendment religious freedom clauses. In this regard theEmployer points to the concern expressed by the Su-preme Court inCatholicBishopthat the resolution ofunfair labor practices by the Board would involve inquir-ies by the Board into religious policies and beliefs with aresult that the Board would become entangled in the op-eration of the Church. In support of its position, the Em-ployer relied on evidence developed during the hearingthat faculty members are subject to discipline for violat-ing their duty not to inculcate students with ideas con-trary to the official positions of the Church as well as5The fact thatthe missionof the Collegeis co-extensive,to a certaindegree, withthe missionof the Order does notwarrant adifferent con-clusionHarborcreek School for Boys,249 NLRB 1226 (1980).evidence that, a faculty member might be disciplined forstatementsmade outside the classroom which conflictedwith the position of the Church.While there is a danger ofsome entanglementinherentin the Board's assertionof jurisdiction over the Employ-er, the danger would appear to be much less than in thecase of parochial schools. Thus, inCatholic BishcptheSupreme Court, quoting from their previous decision inLemon v. Kurtzman,403 U.S. 602 (1971), stated that,"The substantial religious character of these church-re-lated schools gives rise to entangling, church-state rela-tionships of the kind the Religion Clauses sought toavoid" Id. at 616. The secular purpose of St. Joseph'sCollege clearly reduces the potential that the Boardwould become involved in inquiries into religious poli-cies and beliefs.Moreover the fact that laymen in theperson of the President and the Board of Governors areresponsible for the day-to-day operation of the College,reduces the potential for entanglement between theBoard and the Church. The fact that some degree of en-tanglement may result from the Board's assertion of ju-risdiction is not sufficient grounds to deny that jurisdic-tion.Tilton v. Richardson,403 U.S. 672 (1971).In view of the above, I find that the Board has juris-diction over the Employer, that the Employer is engagedin commerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assert jurisdic-tion herein. In view of my finding, the Employer'smotion to dismiss the petition for lack of jurisdiction ishereby denied.3.The labor organization involved claims to representcertain employees of the Employer.4.A question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.5.The partiesare inagreement and I find that a unitof:All full time faculty members, including departmentchairmen employed by the Employer at its Standish,Maine campus, but excluding full time administrators,parttimefaculty, summer school faculty, religious facul-ty, office clericals and guards is appropriate.6 Accord-ingly, I shall direct an election in this unit.There are approximately 27 employees in the unitfound appropriate and, there is no history of collectivebargaining with respect to any of these employees.The parties agreed, and I find that ProfessorAnne Go-lubisky,who was the faculty member on the Board ofGovernors at the time the Board of Governors made thedecision not to recognize the Petitioner, and who still ison the Board of Governors shall not be eligible to votein any election which is directed.6The parties stipulated and I find that the full time faculty at theMaine campus do not make final decisions nor final effective recommen-dations in the following areas: curriculum, teaching methods, gradingpolicies,matriculation standards, admission policies, retention policies,graduation policies, size of the student body, tuition, location of theschool, teaching loads, student absence policies, enrollment levels, facultyhiring, tenure, sabaticals, terminations and promotions Thus the SupremeCourt's decisioninNLRB v. Yeshiva University,444 U.S 672 (1980), isnot applicable to the instant case 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unit placement of members of thesufficient tomake a determination as to whether theyfacultywho may in the future be elected to be facultyshould remain in the bargaining unit on their election.members of the board of governors, the record was in-